DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Housman (U. S. Publication 20140277130) in view of DiPoto et al. (U. S. Publication 5,690,676) hereinafter DiPoto.  
Regarding Claims 1 and 8, Housman discloses (see Paragraph 18, 20, 26, Figures 1B, 1C, and 3B) Claim 1 a system for tissue repair (100 and 300; see Paragraph 18) comprising: an anchor body (100) having a proximal end (130a), a distal end (130b), and a plurality of turns of a screw thread (105) extending between the proximal and distal ends (see Figure 1B), the plurality of turns of the screw thread defining an internal volume communicating (110) with a region exterior to the anchor body through a spacing (115, see Figure 1C) defined between the plurality of turns of the screw thread, and at least one rib (120; see Paragraph 20) disposed within the internal volume connected to at least two of the plurality of turns of the screw thread (see Figure 1C); and an anchor driver (300) comprising an elongated shaft (301) extending between a proximal end (end connected to handle 303; see Paragraph 25) and a distal end (where 305 is located), a distal portion of the shaft including an open slot (see open space in Figure 3B between 301) defined by at least two distally-extending prongs (prongs are what remains of 301 that extends into 110; see Paragraph 18); wherein the at least one rib of the anchor body is engageable with the open slot of the shaft of the anchor driver (see Paragraph 26), and/or Claim 8 an inner surface of at least one of the two prongs (prongs are what remains of 301 that extends 
However, Housman does not disclose Claims 1 and 8 wherein an inner surface of at least one of the at least two prongs defines a protrusion for forming an interference fit with the at least one rib.
DiPoto teaches (see Column 11, Lines 17-23) multiple combinable suture anchor and driver assembly configurations using protrusions for releasably securing the driver to the suture anchor (see Column 1, Lines 15-19); wherein an inner surface (226 in contact with 228; see Figure 24) of at least one of the at least two prongs defines a protrusion (205a or 207a) for forming an interference fit with the at least one rib (see Column 8, Lines 52-63) in the same field of endeavor for the purpose of resisting separation between the anchor and the driver (see Column 8, Lines 52-63). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Housman with protrusions as taught by DiPoto in order to resist separation between the anchor and the driver. 
Regarding Claim 2, Housman further discloses (see Paragraph 20 and Figure 1C) the anchor body (100) comprises a plurality of ribs (120) disposed within the internal volume (110).
Regarding Claim 3
Regarding Claim 4, Housman further discloses (see Figure 3C) inner surface (surface not touches the threads) of the at least one of the at least two prongs has a distal end (as shown by arrow 130b) and a proximal end (as shown by arrow 130a).
Regarding Claims 5 and 6, Housman/DiPoto discloses the invention substantially as stated above. 
However, Housman/DiPoto does not explicitly disclose Claim 5 the protrusion is positioned on the distal end of the inner surface of the at least one of the at least two prongs and/or Claim 6 the protrusion is positioned on the proximal end of the inner surface of the at least one of the at least two prongs.
It would have been obvious to one having ordinary skill in the art to try the three available positions of the protrusion: A) proximal, B) distal, and/or C) the middle/center. A, B, and C are the only options for the position of the protrusion, and one having ordinary skill in the art would have found it predictable to try the different positioning combinations to determine which combination is best suited for providing resistance to prevent unwanted driver and anchor separation because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding Claim 7
Regarding Claim 9 and 16, Housman discloses (see Paragraphs 07, 18, 20, 25, 26, Figures 1B, 1C, and 3B) a method of tissue repair comprising: driving an anchor (100) of an anchor system into a bone hole (see Paragraph 07), the anchor system comprising: an anchor body (structure of 100) having a proximal end (130a), a distal end (130b), and a plurality of turns of a screw thread (105) extending between the proximal and distal ends (see Figure 1B), the plurality of turns of the screw thread defining an internal volume (110) communicating with a region exterior to the anchor body through a spacing (115, see Figure 1C) defined between the plurality of turns of the screw thread, and at least one rib (120; see Paragraph 20) disposed within the internal volume connected to at least two of the plurality of turns of the screw thread (see Figure 1C); and an anchor driver (300) comprising an elongated shaft (301) extending between a proximal end (end connected to handle 303; see Paragraph 25) and a distal end (where 305 is located), a distal portion of the shaft including an open slot (see open space in Figure 3B between 301) defined by at least two distally-extending prongs (prongs are what remains of 301 that extends into 110; see Paragraph 18); wherein the at least one rib of the anchor body is engageable with the open slot of the shaft of the anchor driver (See Paragraph 26), and advancing the anchor body into the bone using the anchor driver (see Paragraph 07) and/or Claim 16 an inner surface of at least one of the two prongs (prongs are what remains of 301 that extends into 110; see Paragraph 18) of each open slot (see open space in Figure 3B between 301).
Claims 9 and 16 wherein an inner surface of at least one of the at least two prongs defines a protrusion for forming an interference fit with the at least one rib.
DiPoto teaches (see Column 11, Lines 17-23) multiple combinable suture anchor and driver assembly configurations using protrusions releasably securing the drive to the suture anchor (see Column 1, Lines 15-19); wherein an inner surface (226 in contact with 228; see Figure 24) of at least one of the at least two prongs defines a protrusion (205a or 207a) for forming an interference fit with the at least one rib (see Column 8, Lines 52-63) in the same field of endeavor for the purpose of  resisting separation between the anchor and the driver (see Column 8, Lines 52-63). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Housman with protrusions as taught by DiPoto in order to resist separation between the anchor and the driver. 
Regarding Claim 10, Housman further discloses (see Paragraph 20 and Figure 1C) the anchor body (100) comprises a plurality of ribs (120) disposed within the internal volume (110).
Regarding Claim 11, Housman further discloses (see Paragraph 26) the anchor driver (300) includes a plurality of open slots (305a), each open slot is configured to receive the respective rib (120) of the plurality of ribs.
Regarding Claim 12
Regarding Claims 13 and 14, Housman/DiPoto discloses the invention substantially as stated above. 
However, Housman/DiPoto does not explicitly disclose Claim 13 the protrusion is positioned on the distal end of the inner surface of the at least one of the at least two prongs and/or Claim 14 the protrusion is positioned on the proximal end of the inner surface of the at least one of the at least two prongs.
It would have been obvious to one having ordinary skill in the art to try the three available positions of the protrusion: A) proximal, B) distal, and/or C) the middle/center. A, B, and C are the only options for the position of the protrusion, and one having ordinary skill in the art would have found it predictable to try the different positioning combinations to determine which combination is best suited for providing resistance to prevent unwanted driver and anchor separation because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding Claim 15, Housman further discloses (See Figure 3B) each of the plurality of open slots (305a) is defined by two distally-extending prongs (301).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DiMatteo et al. (U. S. Publication 2009/0076544) teaches a system for tissue repair with an anchor body with screw threads and an anchor driver having an elongated shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOSHUA T HICKS/Examiner, Art Unit 3771    

/SHAUN L DAVID/Primary Examiner, Art Unit 3771